Citation Nr: 1801054	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  14-07 068A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for a scar residual of an erroneous vaccination. 

5.  Entitlement to service connection for residuals of a concussion.

6.  Entitlement to a rating in excess of 10 percent for tinnitus.

7.  Entitlement to a rating in excess of 10 percent for a right wrist disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESSES AT HEARING ON APPEAL

Veteran and his Wife


ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 2004 to April 2008.  This matter is before the Board of Veterans'Appeals (Board) on appeal from a June 2010 rating decision by the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO).  In August 2016, a videoconference hearing was held before the undersigned; a transcript is in the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

At the August 2016 Board hearing, the Veteran testified that during the previous year, he sought treatment for and received a diagnosis of a right knee disability, and received treatment and was provided examinations for PTSD, hearing loss, tinnitus, and a concussion (for which he indicated was a TBI protocol examination) at the Pensacola VA medical center.  Records of such evaluations and treatment are not associated with his claims file.  As record of treatment and examinations for the disabilities may contain pertinent information, and because VA treatment records are constructively of record, the records must be sought.

At the August 2016 Board hearing, the Veteran testified that during service he was given a tuberculosis shot in his left forearm that burned, was painful, and caused his skin to turn color the next day.  He stated that he was informed that he was given the wrong shot.  A September 2005 service treatment record (STR) notes that the Veteran sought treatment for a burning sensation in his left forearm three days after a vaccination.  The provider noted that there was a raised bump, erythema, and edema, and that it was warm around the site of the injection.  The Veteran reported that the scar is sore when touched.  Given the notations in service, and the current record, a VA examination to secure a medical opinion that adequately addresses whether the Veteran has a disabling scar from a shot received in service is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79  (2006).

At the August 2016 Board hearing, the Veteran testified that his right wrist disability has worsened in severity.  In light of the length of intervening period since he was last examined by VA (in June 2010, more than 7 years ago) and the allegation of worsening, a contemporaneous examination to assess the disability is necessary.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record complete clinical records of all VA evaluations or treatment the Veteran has received for PTSD, hearing loss, tinnitus, residuals of a concussion, a right knee disability, a right wrist disability, and a vaccination scar (i.e., any such records not already associated with the record), to specifically include records from Pensacola VAMC since January 2015.  If any such records are unavailable, the reason for their unavailability must be explained in the record. 

2.  The AOJ should then arrange for an examination of the Veteran by an appropriate physician to determine the existence and nature and likely etiology of the Veterans left forearm scar.  The examiner must review the entire record in conjunction with the examination.  Based on review of the record and interview and examination of the Veteran, the examiner should provide an opinion that responds to the following:

Please confirm whether or not the Veteran has a vaccination scar on his left forearm that is tender, painful, or otherwise disabling. 

The examiner must include rationale with the opinion. 

3.  The AOJ should arrange for an orthopedic examination of the Veteran to assess the severity of his service connected right wrist disability.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  All pertinent findings should be described in detail.  

Pursuant to Correia v. McDonald, 28 Vet. App. 158  (2016), the findings should include results of range of motion studies for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing, AND [comparison] with the range of the opposite undamaged wrist joint. 

The examiner should opine whether there would be additional functional impairment on repeated use or during flare-ups of the right wrist, and if so, identify the degree of functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If such is not possible without resort to speculation, the examiner must provide an explanation why that is so. 
The examiner must explain the rationale for all opinions, with citation to supporting factual data/lay statements, as deemed appropriate.  

4.  The AOJ should then review the entire record, arrange for any additional development indicated (i.e., further examinations, if warranted), and readjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

